Citation Nr: 1827035	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to a total disability based on an individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1974.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for PTSD at a 30 percent disability rating, effective, January 7, 2010; and denied the service connection claims for a right shoulder disability; back condition; left knee disability; right knee disability; bilateral hearing loss; and tinnitus.

In September 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

At his videoconference hearing, the Veteran testified that he was unable to work full-time as a result of his service-connected PTSD.  See September 2015 Videoconference Hearing Transcript.  Although this issue was not certified for appeal, when unemployability is inferred and/or raised by the record during the course of an appeal from an assigned disability rating, a claim for TDIU is considered as part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 453 - 54 (2009).  Therefore, the Board exercises jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for PTSD.  Rice, 22 Vet. App. at 453 - 54 .

In a January 2018 correspondence, the Veteran was notified that the VLJ who conducted his hearing in September 2015 is no longer employed by the Board.  He was provided with an opportunity to schedule another hearing.  However, the Veteran waived his right to appear at another hearing before the Board and requested that the case be considered based on the evidence of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his September 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his claim for entitlement to service connection for a right shoulder disability.

2.  The Veteran's PTSD symptoms manifest as an occupational and social impairment with deficiencies in most areas.

3.  The Veteran's bilateral hearing loss is related to his active service.

4.  The Veteran's tinnitus is related to his active service.

5.  The Veteran's back disability is not related to his active service.

6.  The Veteran's right knee disability is not related to his active service.

7.  The Veteran's left knee disability is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an initial increased rating of 70 percent for PTSD are met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.1 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for tinnitus are met.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303, 3.385 (2017).

5.  The criteria for service connection for a back condition are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6.  The criteria for service connection for a right knee disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

7.  The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the Claim for Service Connection for a Shoulder Disability

A veteran or his authorized representative may withdraw an appeal on any or all issues involved in the appellate process at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In September 2015, the Veteran, through his authorized representative, withdrew his appeal of his claim for entitlement to service connection for a shoulder disability at his Board hearing.  See September 2015 Videoconference Hearing Transcript; 38 C.F.R. § 20.204(b)(1).  Therefore, there remains no allegation of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

II.	Initial Increased Rating for PTSD

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated at 30 percent disabling for his service-connected PTSD, effective January 7, 2010.  He asserts that his PTSD is more severe than the RO rated.  See September 2015 Videoconference Hearing Transcript.

The criteria for evaluating PTSD are found in the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130, DC 9411 (2017).  Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

These symptoms are not intended to constitute an exhaustive list, but rather, are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) 2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

After a review of the record, the Board finds that the evidence is in relative equipoise and the Veteran's PTSD disability more nearly approximates a 70 percent rating.  The Veteran's treatment records consistently reflect that he complained of, and/or manifested symptoms, such as depressed mood, irritability, loss of interest, memory impairment, sleep impairment, anxiety, difficulty with concentration, and difficulty in adapting to stressful circumstances.  See e.g. February 2009 Private Treatment Records-Patient Visit Record and June 2010 Private Treatment Records-Patient Visit Record (both records reflecting that the Veteran manifested symptoms of depressed mood; mood irritability and loss of interest/anhedonia, as well as generalized anxiety disorder); see also September 2011 Private Neuropsychological Report by Dr. K.E. (noting that the Veteran had difficulties related to short-term memory loss; and that the Veteran reported an increase in anxiety, particularly during periods of perceived insurmountable stress).

The medical evidence of record also entails private and VA examination reports for mental disorders, which reflect additional symptoms and comprehensive, detailed evaluations of the Veteran's mental disability picture.  In a September 2011 private opinion, the Veteran's treating psychologist, Dr. J.G., indicated that he was diagnosed with PTSD, among other diagnoses.  She noted that his cognitive functioning deteriorated significantly, as stress and mental demands increased.  See September 2011 Private Opinion.  She further indicated that evaluation results suggested that the  memory deficits are probably caused by sleep issues, attentional problems and anxiety, which interfere with focus and concentration.  Id.  Noting that he was clearly presenting with symptoms of significant depression and anxiety, she also noted that he is a melancholic man whose level of functioning varies dramatically from session to session.  Id.  She explained that at times, he can be logical and focused, whereas at other sessions, he presents as scattered, tangential and rambling during sessions.  She also explained that his emotional lability has led to numerous recent angry outbursts and fleeting thoughts of both suicide and homicide.  Id.  Dr. J.G. also indicated that what was most troublesome was his repeated vocalization of thoughts about harming supervisors at AT&T, with plan, but no current intent due to an awareness of the legal consequences.  Id.  Additionally, she noted that his risk for acting violently towards self and others increases with stress and feelings of powerlessness and hopelessness.  She, however, indicated that at that time, he was not an imminent threat to himself or others, as he denied having any motivation or true desire to act upon his thoughts of suicide and homicide.  

Nonetheless, Dr. J.G. concluded that the Veteran is at mild to moderate risk for acting on his thoughts, based on a history of violence during his youth, lack of social support, extreme and prolonged stress, and overall personal belief system of "paybacks" and "pushing back when pushed."  She summarily concluded that the Veteran should be considered for long-term disability due to his various medical and emotional, as well as his current risk for injury to self or others; his sleep deprivation and emotional problems are causing significant degradation in functioning; and that his current frustration tolerance is poor, as he demonstrates marked problems with memory, affect regulation, and cognitive functioning, particularly during times of stress.

In May 2013, the Veteran underwent a VA examination for PTSD.  The VA examiner noted that the Veteran has head trauma that occurred at the early age of three, and that there is no accurate cognitive baseline available.  See May 2013 VA examination.  Accordingly, he opined that it is most likely that his attention and concentration issues are more related to his multiple head traumas, as opposed to his PTSD.  Id.  He further explained that it is not clear which head traumas have caused the current cognitive deficits, but also stated that the Veteran has low average range for short-term memory and the ability to learn new material.  Id.  At this VA examination, the Veteran reported that he has never been married, does not have any children, and lives alone.  Id.  He also reported that he had not been in a long-term romantic relationship since his 20s, stating, "I have had trouble with giving myself up.  I don't fit in.  I can't trust people."  Id.  He further stated that he has one friend that lives in the West Coast.  Id.  The VA examination also reflects that the Veteran's level of occupational and social impairment could be best summarized as an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Id.  The report also identifies the symptoms applicable to his diagnosis as depressed mood and anxiety.  Id.

In support of his claim for an increased rating, the Veteran submitted a private mental status examination report from another psychologist, Dr. J.R.A.  Describing the nature of his interview with the Veteran, Dr. J.R.A. noted that the Veteran was "vague, hesitant, listened marginally and engaged in "obsessive compulsive pettifogging obsessive preoccupation with details, who was digressive, rambling and going off tangents."  See June 2013 Private Mental Status Examination.  He further indicated that when he asked the Veteran how his PTSD affected impairment of employment, the Veteran stated that he got into a lot of fights and that he doesn't like men.  Id.  On mental status examination, Dr. J.R.A. determined that in manner, the Veteran's self-presentation was alert but vague, digressive and with a prominent focus on fine details.  Id.  Additionally, he further remarked that the Veteran's attitude towards the examiner was "uneasy"; attention span was short; psychomotor activity was increased; concentration was fair; speech patterns had a tendency to be coherent but hesitant, tangential and circumstantial.  Id.  

At this examination, the Veteran reported that although he was friendly and outgoing before he went into the service, about a year after he got out, he began to withdraw.  Id.  He also  reported that he started feeling like committing suicide just before he "shipped out to Vietnam", but has made no attempts, although he felt this way earlier in 2013.  Id.  Nonetheless, the Veteran denied having symptoms of mania or hypomania.  Id.  Further, the Veteran reported having anger problems with his whole life; obsessive thoughts of "like to go home", which he amplified by stating, "be with my family, all of whom are dead."  Id.  Dr. J.R.A. then noted that the Veteran is having a major depressive disorder, with borderline psychotic like features.  He, however, stated that the Veteran denied any ritual compulsions, and also noted that the Veteran has adopted paranoid like attitudes of distrust towards others."  Id.  

Dr. J.R.A. also indicated that the Veteran denied any feelings of thought reading or thought insertion and denied disturbing, strange or frightening thoughts or impulses.  Id.  He also noted that the Veteran's general fund of information and judgment are average, insight is limited; and he was well oriented to time, place and person.  Id.  Although Dr. J.R.A observed that his memory was intact, he noted that the Veteran complained about forgetfulness and that he has difficulty recalling names, dates, addresses and phone numbers, frequently misplaces things, often drives by destinations, and often, familiar surroundings would look new or strange to him; forgets how to do familiar tasks, and would lose track of the content of TV programs part way through.  Id.  The Veteran also stated that he will "lose time" for approximately three or four hours and the doctor told him he had a post concussion syndrome, in which he stated that he began having these problems in 2008.

This report also reflects that the Veteran has sleep patterns that are marked by incessant initial vigilant insomnia, with no intermediate and early awakening, or hypersomnia.  Id.  Further, the Veteran also reported having bad dreams and nightmares, waking up soaking wet, and hearing somebody say "run."  Summarily, Dr. J.R.A. concluded that the Veteran suffers from PTSD, chronic depression and a cognitive disorder, all of which he believes are service connected.  He opined that his impairments, both on and off the job, are considerably in excess of his 30 percent rating.

Overall, a collective evaluation of all pertinent medical evidence of record more closely reflects the Veteran's disability picture as an occupational and social impairment with deficiencies in most areas.  However, a total occupational and social impairment, at a disability rating of 100 percent, is not warranted for this claim because there is no medical evidence, nor has the Veteran reported or manifested, symptoms such as a gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  Therefore, based on the foregoing, a rating of no higher than 70 percent is the most appropriate rating evaluation assignable for his service-connected PTSD.

III.	Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

Hearing Loss & Tinnitus

The Veteran asserts that his hearing loss and tinnitus are due to his in-service noise exposure.  See September 2015 Videoconference Hearing Transcript.

Service personnel records reflect that the Veteran served in various capacities in the United States Airforce, including and not limited to, inventory management specialist and airman at Edwards Airforce Base in California and in Cam Ranh Bay Airforce Base in the Republic of Vietnam.  See e.g. Airman Performance Report, Military Personnel Records; see also Form DD214 Certificate of Release or Discharge from Active Duty; see, too Chronological Listing of Service, Duty, Title, and Duty Location.

In May 2013, he underwent a VA audiologic examination for his hearing loss and tinnitus.  The VA examiner opined that the hearing loss was less likely than not (less than 50 percent probability) caused by or a result of an event in the military.  As the rationale for his opinion, the VA examiner explained that the Veteran's 1974 separation audiogram was well within normal limits, and that noise exposure was not severely hazardous.  Rather, he concluded that his current hearing loss is consistent with incipient presbyosis (age-related).  Furthermore the VA examiner opined that the Veteran's tinnitus is less likely than not (50 percent probability or less) caused by or a result of military noise exposure.  As the rationale for his opinion, the VA examiner explained that this was due to normal hearing at separation and lack of routine hazardous noise.  

However, the Board finds that the VA examiner failed to provide an adequate rationale for the basis of his opinion.  Specifically, the VA examiner failed to consider and account for the Veteran's military occupational specialty, as well as the Veteran's lay statements about his in-service exposure to noise.  Rather, the VA examiner determined that the Veteran's noise exposure was not "severely hazardous" or that he was not exposed to "routine hazardous noise."  The rationale for his opinion was primarily based on the absence of lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (A VA examination is inadequate where the VA examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service treatment records to provide a negative opinion).

In July 2013, the Veteran submitted a private opinion from Dr. S.C., in support of his claims of service connection for bilateral hearing loss and tinnitus.  In this opinion, Dr. S.C. opined that it is as likely as not that the Veteran's hearing loss was due to his chronic loud noise exposure, and that his tinnitus is secondary to his hearing loss.  See July 2013 Private Opinion from Dr. S.C.  As the rationale for his opinion, he explained that the Veteran has a long standing history of tinnitus and hearing loss, presenting with an audiogram that was two years old, showing a high frequency sloping sensorineural loss in both ears.  Id.  He also explained that the Veteran's past history was in the Air Force, exposed to a lot of noise during career.  Id.

After a review of all pertinent evidence of record, the Board finds that the evidence is in relative equipoise and resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss and tinnitus are related to his service.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  The most probative evidence of record is the July 2013 Private Opinion from Dr. S.C., as it accounts for the Veteran's noise exposure, as well as his history of the Veteran's hearing loss and tinnitus in a clear, detailed rationale.  In this regard, service connection for bilateral hearing loss and tinnitus are warranted.

Back, Right Knee, & Left Knee Disabilities (Musculoskeletal Disabilities)

The Veteran asserts that his musculoskeletal disabilities are related to an in-service injury in an accident.  See September 2015 Videoconference Hearing Transcript.  Specifically, he testified that when he was in service, he suffered back and knee injuries when there was an explosion that knocked him to the ground in which everyone was running and he was trampled on.  Id.  

The Veteran's service treatment records reflect that he disclosed a medical history, including eye trouble; skin disease; broken bones; bone, joint or other deformity; ear surgery; pneumonia; and injury to the left ankle and right thigh, resulting from a car accident in 1970.  See March 1974 Report of Medical History for Separation from Service.  His separation examination also reflects that he had a tonsillectomy during childhood; eye trouble, referring to blurred vision on occasion in the past, which was evaluated and found to be normal on examination, and has had no problems since that time; skin disease, referring to flaky scalp, which was treated and has had no problems since that time; fractured small finger in the right hand; and well healed/non-symptomatic bone or joint deformity in the left ankle, which was the result of a car accident, and in which there were no problems at that time.  See March 1974 Report of Examination for Separation from Service.  However, despite this detailed account of all his injuries and disabilities at his separation examination, there was no account of any accident pertaining to an explosion, nor were any back or knee injuries documented.

An August 2013 private treatment note reflects that the Veteran has a history of spinal stenosis.  This treatment note also reflects that the Veteran's pain developed gradually in 1983 (thirty years prior from the date of the treatment note).  See August 2013 Private Treatment Note.  Additionally, the treatment note also indicates that the Veteran has an extensive history of possible back injury from his long time participation in Korean Karate.  Id.  Although no specific time was provided, the treatment note also indicates that the Veteran's bilateral knee pain started "many years ago."

Another private treatment note reflects that the Veteran presented for a follow up for low back pain, and that his injury was not related to any accident or injury, also reiterating that his pain developed gradually, thirty years prior to the date of this appointment (in 1983).  See April 2014 Private Treatment Note.

After a review of all pertinent evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back and bilateral knee disabilities are related to his service.  With respect to the Veteran's lay statements about an in-service injury and accident at his videoconference hearing, there was no corroborating evidence, such as, for example, supporting testimonies from fellow Veterans or other witnesses to the incident.  Specifically, the Veteran's report of history and his separation examination from March 1974 make no mention of any incident relating to an explosion and/or resulting injuries of back and knee pains, despite his disclosures about a separate and distinct in-service car accident and resulting injuries to the ankle and the thigh, as well as many other illnesses and/or disabilities that were noted in the separation examination.  Moreover, as noted above, his private treatment records reflect that his injuries are not related to any accident, and that the onset of his back and knee injuries apparently occurred well after his separation from service.  

The Board acknowledges that the Veteran was not scheduled for a VA examination to determine whether his musculoskeletal disabilities may be related to active service.  Pursuant to 38 C.F.R. § 3.159(c)(4) (2017), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  Although VA's duty to assist entails providing a VA examination to ascertain the presence and/or etiology of a current diagnosis, such VA examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  While there is competent medical evidence of current musculoskeletal disabilities, the record does not contain competent evidence indicating that the Veteran's musculoskeletal disabilities may be related to an in-service injury, event or illness, as noted above.  Therefore, even under the low threshold of McLendon, a VA examination is not required.

Accordingly, based on the foregoing, articulated reasons, service connection for back and bilateral knee disabilities are not warranted.


ORDER

The appeal as to the claim of entitlement to service connection for a right shoulder disability is dismissed.

An initial rating increase of 70 percent for PTSD is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issue on appeal.

As noted above, the Veteran indicated that he was unable to work as a result of his service-connected PTSD.  See September 2015 Videoconference Hearing Transcript.  A request for a TDIU, whether expressly raised by a veteran, or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, it is considered part and parcel of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453 - 54.  Therefore, since the RO has not yet developed or adjudicated this issue, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about a) any additional information and/or evidence, not of record, that is necessary to substantiate his TDIU claim; b) any information or evidence that he is expected to provide; and c) any information and evidence that VA will seek to obtain on his behalf.  A copy of this notification must be associated with the claims file.  

2.  Then, adjudicate the issue of entitlement to a TDIU, based on all evidence of record.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


